REINHARDT, Circuit Judge,
dissenting.
I would deny the motion to dismiss with respect to the claims for cancellation of removal, because petitioners have raised colorable legal questions that give this court jurisdiction over this petition for review. See Torres-Aguilar v. INS, 246 F.3d 1267 (9th Cir.2001). I would deny the motion for summary affirmance with respect to petitioner Donald Marin Martinez De Leon’s other claims, because the questions raised are sufficiently substantial to require further argument.